DETAILED ACTION
Claims 1-9 were filed with the preliminary amendment dated 03/25/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 70 (see page 7, line 15 of specification) and 51 (see page 7, line 18 of specification).  
The drawings are objected to because reference numeral 5 in Fig. 3D appears to be pointing to the incorrect location.  Is “5” in Fig. 3D intended to be “51” in Fig. 3D?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
The claims are objected to because of the following informalities:  
Claim 1, line 18, “the user” should be replaced with “a user” because there is a lack of antecedent basis.
Claim 1, line 18, “the pressure” should be replaced with “pressure” because there is a lack of antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, the phrase “movement between the positions of the intermediate seat and outside the intermediate seat of the intermediate closure member is controlled by the timer means” renders the claim noncompliant with the written description requirement.  It is not clear how the timer means (timer chamber 64) controls the movement of the intermediate closure member.  Rather, the movement of the intermediate closure member appears to be controlled by movement of the push element (release of the element to remove plunger/intermediate closure member) from its seat. How does the timer means control the intermediate closure member?  Is the timer means considered to be both the push element and the timer chamber together?  Did the claim intend to state that the control means
Dependent claims 2-9 are rejected for being dependent upon rejected claim 1.

 Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
With regard to claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, the limitations following the phrase are not considered to be required.
With regard to claim 1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the 
With regard to claim 1, the term “its” renders the claim indefinite.  It is not clear what is being referred to in the claim with the term “it”.
Claim 1 recites the limitation "the arrangement" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what the “arrangement” is referring to in the claim.
With regard to claim 1, the term “synchronization being carried out between the movements of the main and intermediate closure members respectively by means of the supply fluid” renders the claim confusing.  It is not clear what the scope of that phrase is or what is being required by the claim.
With regard to claim 1, the phrase “the element” in line 20 renders the claim indefinite because it is not clear of the element of line 20 is referring to “an element’ of line 11 or “a push element” of line 8.  The examiner suggests changing “the element” in line 20 to be “the push element.”
With regard to claim 2, the term “its” renders the claim indefinite.  It is not clear what is being referred to in the claim with the term “it”.
With regard to claim 3, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, the limitations following the phrase are not considered to be required.
With regard to claim 4, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the 
With regard to claim 4, the term “it” renders the claim indefinite.  It is not clear what is being referred to in the claim with the term “it”.
With regard to claim 4, the phrase “by the same token” renders the claim indefinite.  The phrase is not clear and it is not known what is being required.
Claim 6 recites the limitation "the other inlet-outlet opening" in 4.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what is being referred to with the other inlet-outlet opening.
Claim 7 recites the limitation "the axial opening" in 4.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what is being referred to with the other inlet-outlet opening.
With regard to claim 8, the phrase “the closure member” (line 4 two times) renders the claim indefinite.  It is not clear if “the closure member” is referring to the main closure member or the intermediate closure member.  
With regard to claim 9, the phrase "specifically" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, the limitations following the phrase are not considered to be required.
Dependent claims 2-9 are also rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8 (as far as they are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,267,608 (“Dutheil”).
With regard to claim 1, Dutheil discloses a device forming a timer-operated tap or timer cartridge for a device forming a timer-operated tap (col. 1, lines 3—10; Figs. 1-4), comprising at least one inlet opening (2) for supply fluid, in particular hydraulic fluid, for example water (col. 1, line 58), and at least one outlet opening (3) for supply fluid; a main closure member (5) being capable of being received in a main seat (4) formed in one of the at least one outlet or inlet openings to close the tap (4 is part of opening for supply fluid) and of being removed from the main seat (4) in order to open the tap and allow the passage (Fig. 4) of the supply fluid between the inlet (2) and outlet (3) openings; control means (top/right end of 10) comprising a push element (10) to control the movement of the main closure member (5) by means of a control rod (8); and timer 

    PNG
    media_image1.png
    1015
    863
    media_image1.png
    Greyscale


With regard to claim 3, Dutheil discloses that the timer means (7) comprise a main timer chamber (timer chamber 7) that affects the displacement of the control rod 
With regard to claim 5, Dutheil discloses that an intermediate discharge chamber (chamber within 8, filled by 9) is provided, said chamber (chamber within 8) being able to fill with supply fluid between the two closure members (5 and 10a), the synchronization arrangement being such that, when the two main and intermediate closure members are received in their respective seat (moment when 5 at 4, and when 10 pushed to just touch 8a initially, before moving 8 left), the intermediate discharge chamber is empty or substantially empty (because 5 blocks fluid entering chamber within 8) and, when the two intermediate and main closure members (5 and 10a) have left their respective seat (Fig. 4), the intermediate discharge chamber is filled with supply fluid (see Fig. 4).
With regard to claim 6, Dutheil discloses that the main seat (4) of the main closure member (5) is arranged axially in relation to the tap (see axial line in annotated Fig) , while the other inlet-outlet opening is arranged radially (as best understood, 2 and 3 are radially arranged).
With regard to claim 7, Dutheil discloses that the axial opening is the water inlet opening (as best understood, inlet direction into 4 is axial), while the water outlet opening or openings is/are arranged radially (outlet opening at 3 is radial).
With regard to claim 8, Dutheil discloses that displacement of the control rod (8) to control the passage of the closure member (5) out of its seat takes place by pushing towards the closure member (5) (see Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP0928918A1 and U.S. Pat. No. 3,376,013 also disclose taps with timer means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA CAHILL/Primary Examiner, Art Unit 3753